  Case 3:16-cr-00168-MAS Document 75 Filed 04/01/21 Page 1 of 1 PageID: 156




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
    v.                         *      CRIM. NO. 16-CR-168(MAS)
                               *
MIGUEL MARMOLEJOS              *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:
  ✔     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔     Video Teleconferencing

        Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

               The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

               Other:




Date: 
                                                            Honorable Douglas E. Arpert
                                                            United
                                                                 d States Magistrate
                                                                          M gistrate Judge
                                                                          Ma            gee
